IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,834-01




EX PARTE FRANCISCO FEDERICO ESPINOZA




HABEAS CORPUS APPLICATION
FROM CAMERON COUNTY 
IN THE 138TH JUDICIAL DISTRICT COURT



           Per curiam


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967).  Applicant pleaded no contest to the the offense
of  aggravated sexual assault and was sentenced to imprisonment for ten years. 
            On April 16, 2010, the trial court signed an order designating issues, requiring Applicant’s
trial counsel to submit an affidavit responding to Applicant’s habeas claims within 30 days.  The
habeas record has been forwarded to this Court prematurely. We remand this application to Cameron
County to allow the trial judge to obtain an affidavit from counsel and enter findings of fact and
conclusions of law.
            The District Clerk of Cameron County is ordered to forward this application to this Court
after the judge of the 138th Judicial District Court obtains an affidavit from counsel and enters 
findings of fact and conclusions of law.
            IT IS SO ORDERED THIS THE 12 DAY OF May, 2010.
DO NOT PUBLISH